McKinstry, J.:
The question of the power of the board to pass the resolutions recited in the complaint, and to enter into the contract with J. D. Spencer, a copy whereof is attached to the complaint, is made to turn, in the points of counsel, upon § 4047 of the Political Code, as the same was enacted April 1st, 1878. That section réads as follows:
“ The supervisors must contract for—
“First.—All county printing.
“Second.—All books and stationery.
“Third.—All supplies for county institutions.
“And all the contracts must be made with the lowest bidder, and after ten days’ public notice that such contract will be let. The bidding must be by sealed proposals.” (Amend. Pol. Code, 1877-78, p. 690
On the one hand, it has been argued that the section just quoted did not apply to arrangements or contracts made for the “ publication ” of the proceedings of the board, etc.; on the other, that by reason of the section no contract could be made for any kind of county printing, except upon notice and bids therein provided for; and that a contract to publish in a newspaper includes “ printing.”
We do not understand it to be claimed by respondent that the Board were without authority to pass the resolutions, or make the contract with Spencer, unless the section of the Political Code above cited operated a limitation upon their power.
The resolutions providing for the contract were passed, and the contract was executed on the ninth day of February, 1878. The amendment, § 4047 of the Political Code, which, as is claimed, prohibited the contract, was passed and took effect April 1st, 1878.
Our attention has not been called to any provision of the *116codes or other statutes which was in operation when the resolutions were passed and the contract executed, and which operated a limitation upon the general powers of the Board “ to contract for the county printing, and provide books and stationery for the county officers,” and “ to cause to be published at the adjournment of each session, in a newspaper or otherwise, a fair statement of all their proceedings, and semi-annually a statement of the financial condition of the county.” (Pol. Code, § 4046, subd. 2122.)
By certain provisions of the Political Code, county officers were required to make publication ; thus, the tax collector, of the delinquent list (§ 8764) ; the treasurer, of a notice that he is ready to pay warrants (§ 4149); the supervisors, of the receipt of election proclamations (§ 1055). It seems sufficiently evident, inasmuch as the law could not be construed as imposing the expense of making the publications above referred to upon the tax collector and treasurer, it was intended that they should be a charge against the county, and be provided for by the supervisors. Subdivision 8 of § 4008 of the Political Code authorized the county “ to make such contracts * * * as may be necessary to the exercise of its powers ”; and subdivision 26 of § 4046 gave power to the board of supervisors “ to do and perform all other acts and things required by law not in this title enumerated, or which may be necessary to the full discharge of the duties of the chief executive authority of the county government.” It was their duty “ to supervise the official conduct of all county officers,” etc. (Subd. 1, § 4046.) Even if there were no express provisions for the publication of “ reports' ” of county officers, it would seem a wise and prudential regulation on the part of the supervisors to provide for their publication by contract, and one -within the scope of their powers to secure a full discharge of the executive duties of county officials. Section 3776 required in terms the publication of the delinquent list; but not until the amendment of April 1st, 1878, was it required that the publication should be contracted for with the lowest bidder, after notice.
Prior to the § 4047, passed' April 1st, 1878, there was no limitation upon the general powers (above referred to) of the *117board of supervisors to contract either for “ printing ” or 6i publication.”
If this fact had been called to our attention by appellant, we would have been spared some labor in the examination of the questions so elaborately argued at the bar.
Judgment reversed.
Loss, J., and McKee, J., concurred.